DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-3, 5-13, 16-21, and 24-25 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing and claims benefit under 35 USC 120 as a continuation of US application No. 16/254,017 filed on 22 Jan. 2019 and claims benefit under 35 USC 119(e) to US provisional application No. 62/620,097 filed on 22 Jan. 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 Jan. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1-3, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al. (WO 2014/066692 A1; published 1 May 2014; see IDS filed on 28 Sep. 2020), in view of Ritter et al. (US 2012/0095217 A1; published 19 Apr. 2012; see IDS filed on 28 Sep. 2020).

	Thatcher et al. teach compositions and methods for treating estrogen-related medical disorders (see title).  Thatcher et al. disclose 
    PNG
    media_image1.png
    403
    398
    media_image1.png
    Greyscale
 (see abstract).  This reads on a compound of instant formula (I) 
    PNG
    media_image2.png
    186
    213
    media_image2.png
    Greyscale
 wherein X1=-O-, X2=bond, p=0, n=1, R1=-OR1a, R1a=H, and R3=H.  Thatcher et al. teach compositions and methods for treating and identifying estrogen-related medical disorders such as cancer, 
	Thatcher et al. do not claim a radiolabeled compound of instant formula (I) or 
    PNG
    media_image3.png
    160
    197
    media_image3.png
    Greyscale
.
	Ritter et al. teach fluorine containing compounds and methods of use thereof (see title).  Ritter et al. teach that the invention features a fluorinated raloxifene, for example, a derivative of raloxifene wherein an aryl or heteroaryl group has been substituted with one or more fluorine atoms…In some embodiments, the fluorine substituent is 19F.  In some embodiments, the fluorine substituent is 18F (see [0856]-[0860]).  Ritter et al. teach that the compounds and compositions described herein can be administered to cells in culture, e.g., in vitro or in vivo to a subject, e.g. in vivo, to treat, prevent, and/or diagnose a variety of disorders (see [1284]-[1289]).  Ritter et al. teach that it is preferred that a compound described herein be substantially pure and/or sterile (see [1511]).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Thatcher et al. and composition thereof by substituting its 19F with 18F, a positron emitting radionuclide, as taught by Ritter et al. because it would advantageously enable PET imaging estrogen-related medical disorders such as breast cancer or tamoxifen resistant breast cancer.  The radiochemical purity is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at a radiochemical purity of at least 99% through routine experimentation because Ritter teaches that is preferred that the compounds are substantially pure.  See MPEP 2144.05.II.

Claims 1-3, 5-13, 16-21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al. (WO 2014/066692 A1; published 1 May 2014; see IDS filed on 28 Sep. 2020), in view of Ritter et al. (US 2012/0095217 A1; published 19 Apr. 2012; see IDS filed on 28 Sep. 2020), in further view of van Krutchten et al. (J. Nucl. Med.; published 2012; see IDS filed on 28 Sep. 2020).

	Thatcher et al. teach as discussed above.
	Thatcher et al. do not teach a method of PET imaging a tissue expressing estrogen receptor such as breast cancer or tamoxifen resistant breast cancer comprising administering a diagnostically effective amount of the compound.  Thatcher et al. do not teach a method of identifying a cancer lesion by PET as a result of metastasis in the bone or lymph nodes.
	Ritter et al. teach as discussed above.  
	van Krutchten et al. teach PET imaging of estrogen receptors as a diagnostic tool for breast cancer patients presenting with a clinical dilemma (see title).  van Krutchten et al. that several studies have shown that 18F-FES PET can reliably detect ER-positive tumor lesions and that 18F-FES uptake correlates well with immunohistochemical scoring for ER… Low 18F-FES uptake was a strong predictor for failure of anti-hormonal therapy (see pg. 183, col. 1).  van Krutchten et al. teach that the specific activity was 182±101 MBq/nmol, with a radiochemical 18F-FES intravenously….Whole body 18F-FES PET was performed 60 min after tracer injection…We used the maximum SUV to quantify ER expression and a cutoff value of 1.5 or more to dichotomize results into ER positive and ER negative (see pg. 183, col. 2).  van Krutchten et al. teach that 18F-FES PET was especially sensitive for bone metastases, detecting 341 bone lesions, compared with 246 by conventional imaging (see abstract).  In total 398 lesions were detected by 18F-FES PET.  Lesions were located in the bone, lymph nodes, lung and pleura, liver and soft tissue (see pg. 184, col. 2).  van Krutchten et al. teach that 18F-FES PET showed elevated uptake at the suspected lesion (see pg. 186, col. 1).  van Krutchten et al. teach that the last group in our study underwent 18F-FES PET to differentiate between distant recurrences originating from earlier ER-positive breast tumor and metastases originating from a second tumor.  The ER-specific 18F-FES tracer permitted non-invasive differentiation between tumor types (see pg. 188, col. 2).  van Krutchten et al. teach that whole body imaging of ER expression with 18F-FES PET can aid in diagnosis and support treatment decision making in ER positive breast cancer patients presenting with a variety of diagnostic dilemmas (see pg. 189).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Thatcher et al. (method of identifying cancer in a subject) by further administering a diagnostically effective amount of the 18F-labeled compound made obvious by Thatcher et al. and Ritter et al. to a subject having breast cancer or tamoxifen resistant breast cancer as taught by van Krutchen et al. because it would advantageously enable non-invasive diagnosis of ER positive breast cancer or tamoxifen resistant breast cancer by PET.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Thatcher et al. by further identifying a cancer lesion in a subject such as a cancer metastasis localized in the bone of the subject or ER positive breast cancer wherein if the radioactivity is greater than the radioactivity in a same organ from a subject not having cancer, then the radioactivity indicates cancer lesion in the organ as taught .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 5-13, 16-21, and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,475,791 B2,  in view of Thatcher et al. (WO 2014/066692 A1; published 1 May 2014; see IDS filed on 28 Sep. 2020), Ritter et al. (US 2012/0095217 A1; published 19 Apr. 2012; see IDS filed on 28 Sep. 2020) and van Krutchten et al. (J. Nucl. Med.; published 2012; see IDS filed on 28 Sep. 2020).

 Claims 1-7 of U.S. Patent No. 9,475,791 B2 a compound having the formula 
    PNG
    media_image4.png
    137
    187
    media_image4.png
    Greyscale
 and a pharmaceutical composition and a pharmaceutically acceptable carrier.  

    PNG
    media_image3.png
    160
    197
    media_image3.png
    Greyscale
.  Claims 1-7 of U.S. Patent No. 9,475,791 B2 do not claim a method of PET imaging a tissue expressing estrogen receptor such as breast cancer or tamoxifen resistant breast cancer comprising administering a diagnostically effective amount of the compound.  Claims 1-7 of U.S. Patent No. 9,475,791 B2 do not claim a method of identifying a cancer lesion by PET as a result of metastasis in the bone or lymph nodes.
Thatcher et al. teach as discussed above.
Ritter et al. teach as discussed above.
van Krutchten et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of claims 1-7 of U.S. Patent No. 9,475,791 B2 and composition thereof by substituting its 19F with 18F, a positron emitting radionuclide, as taught by Ritter et al. because it would advantageously enable PET imaging estrogen-related medical disorders such breast cancer or tamoxifen resistant breast cancer.  The radiochemical purity is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at a radiochemical purity of at least 99% through routine experimentation because Ritter teaches that is preferred that the compounds are substantially pure.  See MPEP 2144.05.II.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-7 of U.S. Patent No. 9,475,791 B2 by further administering a diagnostically effective amount of the 18F-labeled compound made obvious by claims 1-7 of U.S. Patent No. 9,475,791 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618